Citation Nr: 0708010	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  02-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for avascular necrosis 
of the right femoral head, status post core decompression, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


INTRODUCTION

The veteran had active service from September 1993 to May 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The November 2001 rating decision reduced a 30 percent 
evaluation assigned for the veteran's service-connected 
avascular necrosis of the right femoral head, status post 
core decompression, to 10 percent, effective February 1, 
2002.  By a decision dated in July 2005, the Board found that 
the criteria for restoration of a 30 percent evaluation for 
the disability at issue, effective February 1, 2002, had been 
met.  The Board's decision was implemented by a RO rating 
decision later that same month.  The veteran continues to 
disagree with the assigned 30 percent rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9, dated in October 2006, the veteran indicated 
that he desired a Board hearing at a local VA office before a 
member of the Board.  Review of his claims file, however, 
does not indicate that any such hearing (known as a "Travel 
Board") was thereafter scheduled, nor is there any indication 
that the veteran subsequently withdrew his request.  This 
case must accordingly be returned to the RO for this hearing 
to be scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing at the local RO in accordance with 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



